DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
Applicant's election with traverse of Species I: Figure 2B in the reply filed on 06/11/2021 is acknowledged.  
The traversal is on the basis that there is no undue search and/or examination burden as the display unit of each of species includes a plurality of common elements which are common variants of each other.  This is not found persuasive because upon closer review, all species above relate to different display units and require different arrangements and configurations of electrical contact layers, carriers, pixel units, protective layers, connection pads, light-emitting units, etc. Even though one or more elements recited in the claims of Species I (primarily classified in G06F3/041 and corresponding subclasses) are similar to one or more elements recited in the claims of Species II-VI, the additional elements of the other species will create a serious burden for the Examiner and will require a different field of search (e.g., searching 
 Thus, Species I-VI can reasonably interpreted to not be obvious variants of each other. 
The requirement is still deemed proper and is therefore made FINAL.

In addition, claims 5-6 are withdrawn from consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Applicant timely traversed the restriction (election) requirement in the reply filed on 06/11/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0303930 A1 to Bang et al. (hereinafter "Bang") in view of U.S. Patent Application Publication 2010/0155751 A1 to Kuo et al. (hereinafter "Kuo").
Claim 1, Bang teaches a display (Figs. 1-2; Para. 19-33 of Bang; organic light emitting diode display 101), comprising: a first carrier comprising a first electrode (Figs. 1-4; Para. 48-51 of Bang; first connection 710 c) and a second electrode (Figs. 1-4; Para. 19-33 of Bang; first electrode 710); a second carrier formed below the first carrier and comprising a first connection pad (Figs. 1-4; Para. 48-51 of Bang; second connection 176C is connected to the pad FP); a light-emitting unit formed on the first carrier and electrically connected to the first electrode (Figs. 1-4; Para. 19-50 of Bang; organic emission layer 720 includes all the above-stated layers, the hole injection layer (HIL) can be disposed on the first electrode 710 which is the anode, and the hole transport layer (HTL), the emissive layer, the electron transport layer (ETL), and the electron injection layer (EIL) can be sequentially disposed thereon… second electrode 730 further includes a dummy portion 730D connected from the pixel unit A1 and formed at the outer portion A2. Accordingly, one side of the dummy portion 730D is connected to the assistance electrode 50, and the other side thereof is connected to the first connection 710C); a frame surrounding the light-emitting unit (Figs. 2-4; Para. 31 of Bang; sealant 230); and a protective layer covering the light-emitting unit (Figs. 2-4; Para. 31 of Bang; space between the encapsulation substrate 210 and the substrate main body 111 can be sealed by a sealant 230). 
Bang does not explicitly disclose a second carrier comprising a first connection pad and a second connection pad; wherein a distance between the first connection pad and the second connection pad is larger than the distance between the first electrode and the second electrode.
Kuo teaches a second carrier comprising a first connection pad and a second connection pad (Fig. 3; Para. 29-32 of Kuo; LED display device 30 further includes a positioning member 31 and a circuit board 32… circuit board 32 includes a plurality of electrode pad units that each comprise a first electrode pad 320 and a second electrode pad 322 
NOTE – Designing a distance between the first connection pad and the second connection pad to be larger than the distance between the first electrode and the second electrode would only require routine skill for a person of ordinary skill in the art based on the combined teachings of Bang and Kuo. Therefore, one of ordinary skill in the art would have pursued having a distance between the first connection pad and the second connection pad to be larger than the distance between the first electrode and the second electrode as this merely involves choosing from a finite number of identified, predictable solutions (3, the afore-mentioned distances can be equal to, greater than, or lesser than each other respectively) with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to provide a LED display device with a simplified and effective assembling process. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a second carrier comprising a first connection pad and a second connection pad; wherein a distance between the first connection pad and the second connection pad is larger than the distance between the first electrode and the second electrode using the teachings of Kuo in order to modify the device taught by Bang. The (Para. 7, 41 of Kuo).

Regarding Claim 2, the combination of Bang and Kuo teaches that the first connection pad and the second connection pad are arranged on a side of the second carrier close to the first carrier (Fig. 3; Para. 29-32 of Kuo; LED display device 30 further includes a positioning member 31 and a circuit board 32… circuit board 32 includes a plurality of electrode pad units that each comprise a first electrode pad 320 and a second electrode pad 322).

Regarding Claim 3, the combination of Bang and Kuo teaches that the frame comprises opaque material (Figs. 2-4; Para. 31 of Bang; sealant 230
NOTE – Designing the frame to include an opaque material would only require routine skill for a person of ordinary skill in the art based on the combined teachings of Bang and Kuo. Therefore, one of ordinary skill in the art would have pursued having the frame comprise opaque material with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation for covering, sealing, and protecting the organic light emitter thereby preventing moisture or oxygen from entering the enclosed space).

Claim 4, the combination of Bang and Kuo teaches a conductive layer formed between the light-emitting unit and the first carrier (Figs. 1-3; Para. 29-32 of Kuo; first electrode terminal 24… LED display device 30 further includes a positioning member 31 and a circuit board 32).

Regarding Claim 7, the combination of Bang and Kuo teaches that the first electrode is electrically connected to the first connection pad (Figs. 1-4; Para. 48-51 of Bang; first connection 710 c is connected to the pad FP of the flexible printed circuit (FPC)).

Regarding Claim 8, the combination of Bang and Kuo teaches that frame is connected to the protective layer (Figs. 2-4; Para. 31 of Bang; space between the encapsulation substrate 210 and the substrate main body 111 can be sealed by a sealant 230).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622